Citation Nr: 1038557	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-23 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as due to burn 
residuals and/or a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran; C.D., daughter; K.J., daughter




ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from September 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri, on 
behalf of the Regional Office in Chicago, Illinois (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

In September 2006, the National Personnel Records Center 
determined that the Veteran's service treatment records were 
destroyed in a fire in 1973.  Consequently, the Board recognizes 
that there is a heightened obligation to assist the Veteran in 
the development of his claims, a heightened obligation to explain 
findings and conclusions, and a heightened duty to consider 
carefully the benefit of the doubt rule.  See Washington v. 
Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 
19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

According to the Veteran, in June 1945, he and his unit were 
stationed near La Harve, France, during World War II.  The 
Veteran stated he and his fellow service members were provided an 
outdoor latrine that could accommodate about 12 individuals at 
once.  In essence, the latrine was a large tent, with 
approximately 12 stalls situated over a ditch to collect waste.  
Apparently, gasoline was poured into the ditch on a daily basis 
for sanitation purposes.  While the Veteran and approximately 11 
other service members were using the latrine one day, someone lit 
a cigarette and discarded the match into the ditch under the 
latrine, which ignited the gasoline and caused an "explosion and 
fire."  The Veteran stated that "the fire came raging up 
between [his] legs."  Because the Veteran was using the stall 
closest to the exit door, he was the first to escape the latrine 
tent.  Upon exiting through the door, the Veteran asserted that 
he tripped and fell to the ground.  As the other service members 
attempted to exit the latrine tent, the Veteran claimed that he 
was "trampled."  The next thing that the Veteran reported 
remembering was being treated for burns at a hospital.

In August 2006, the Veteran submitted a claim of entitlement to 
service connection for a back disorder.  He also submitted a 
service connection claim for bilateral lower extremity peripheral 
neuropathy, to include as due to burn residuals and/or a back 
disorder.  In support of his claim, the Veteran submitted post-
service evidence demonstrating treatment for and current 
diagnoses of a back disorder and bilateral lower extremity 
peripheral neuropathy.  He also submitted an Application for 
Hospital Treatment or Domiciliary Care that demonstrated a May 
1948 complaint of "slight twinges" in his lumbar spine.  
Further, his April 1946 Report of Physical Examination of 
Enlisted Personnel Prior to Discharge, Release from Active Duty, 
or Retirement, demonstrated a report of gasoline burns to his 
back and legs in June 1945.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the veteran).

In May 2007, the Veteran underwent a VA examination to ascertain 
the presence of bilateral lower extremity peripheral neuropathy 
and, if present, whether it was associated with the bilateral 
lower extremity burn residuals.  The examiner was not asked to 
render an opinion as to the etiological relationship, if any, 
between the Veteran's lower extremity peripheral neuropathy and a 
back disorder.  Further, the examiner was not asked to render an 
opinion as to whether the Veteran's back disorder was related to 
him being "trampled" in June 1945, or was otherwise related to 
his active duty service.

A VA examination is necessary prior to final adjudication of a 
claim when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
(2) evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases manifesting 
during an applicable presumptive period for which the veteran 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for VA to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) 
(2009); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Herein, the evidence of record demonstrated current diagnoses of 
both a back disorder and bilateral lower extremity peripheral 
neuropathy.  The Veteran has provided competent and credible 
statements and testimony of an inservice incident wherein he 
experienced burns from a gasoline fire and was "trampled" by 
fellow service members when they attempted to escape that fire.  
Further, the Board finds that the evidence of record indicates 
that the Veteran's current back disorder may be related to the 
inservice trampling, and indicates that his current bilateral 
lower extremity peripheral neuropathy may be related to his low 
back disorder.  While the Veteran was provided an adequate VA 
examination to ascertain the etiological relationship between his 
burn residuals and his bilateral lower extremity peripheral 
neuropathy, the evidence of record did not include competent 
evidence that addressed either (1) the etiological relationship, 
if any, between the Veteran's active duty service, to include the 
"trampling" incident, and his current back disorder; or (2) the 
etiological relationship, if any, between his back disorder and 
his bilateral lower extremity peripheral neuropathy.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, and in 
consideration of the Board's heightened duty to assist the 
Veteran develop his claims, the Board finds that a remand is 
warranted in order to afford the Veteran a VA examination.  Id.

Accordingly, the case is remanded for the following actions:

1.  The RO must identify the specific 
evidence listed in the June 2007 rating 
decision as the Veteran's "Service medical 
records from September 17, 1943 through April 
22, 1946."

2.  The RO must then request the Veteran to 
complete a National Archives Form 13055, in 
order to reconstruct his medical records.  
The RO must emphasis that the Veteran needs 
to be as specific as possible with the 
information he provides, including any dates 
of treatment or names of hospital wherein he 
received treatment.  

3.  The RO must then contact the National 
Personnel Records Center and request medical, 
dental, surgeon general office records, and 
sick and morning reports, noting that this 
was a fire-related case.  

Records of a Federal department or agency 
must be sought until it is reasonably certain 
that such records do not exist or that 
further efforts to obtain these records would 
be futile.  If the RO determines that this 
statutory standard has been met in seeking to 
obtain copies of the Veteran's service 
treatment records, the RO should provide to 
the Veteran an explanation of its efforts to 
obtain the records and explain that this 
statutory requirement has been met.  
Otherwise, further efforts should be made to 
obtain the records.  .

4.  The Veteran must be afforded the 
appropriate VA examination to ascertain the 
etiology of his current back disorder.  The 
Veteran's VA claims folder must be made 
available to and contemporaneously reviewed 
by the examiner.  After a review of the 
relevant evidence of record, to include the 
Veteran's statements, his service discharge 
examination, the Application for Hospital 
Treatment or Domiciliary Care demonstrating a 
May 1948 complaint of lumbar spine 
"twinges," and post-service treatment 
records, the examiner must specifically 
address whether any current back disorder is 
etiologically related to the Veteran's active 
duty service, to include the June 1945 
trampling incident and/or his military 
occupation as a Longshoreman.

If it is determined that the Veteran's 
current back disorder is related to his 
active duty service, to include the June 1945 
trampling incident and/or his duties as a 
Longshoreman, the examiner must then opine as 
to the etiological relationship, if any, 
between any diagnosed back disorder and his 
current bilateral lower extremity peripheral 
neuropathy, to include aggravation.

A complete rationale for all opinions must be 
provided.  If the examiner cannot render an 
opinion without resorting to mere 
speculation, the examiner must thoroughly 
explain why an opinion would require 
speculation.  The report prepared must be 
typed.

5.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

6.  The RO must review the resulting 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

7.  After completing the above action, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be re-adjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, the 
appeal must be returned to the Board for 
further appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

